         UNITED STATES DISTRICT COURT FOR THE
           MIDDLE DISTRICT OF PENNSYLVANIA


Public Interest Legal Foundation,

                 Plaintiff,

v.                                           Civ. No. 20-___________

Kathy Boockvar, Secretary of the
Commonwealth of Pennsylvania, in her         ORAL ARGUMENT
official capacity.                           REQUESTED

                Defendant.

          MOTION FOR A PRELIMINARY INJUNCTION
     Plaintiff Public Interest Legal Foundation respectfully requests

that this Court grant it a preliminary injunction preventing Defendant

Kathy Boockvar, the Secretary of the Commonwealth of Pennsylvania,

from including the names of 21,206 apparently deceased (and hence,

ineligible) registrants on the list of eligible voters and corresponding

poll books for the upcoming November 3, 2020 general election.

Defendant’s failure to remove these individuals from the list of eligible

voters violates the National Voter Registration Act of 1993. In counties

where paper poll books are used, poll books may be printed as soon as




                                    1
October 20, the day after registration ends. In support of this Motion,

Plaintiff concurrently files a Memorandum in Support herewith.



                                Respectfully submitted,

                                For the Plaintiff:


                                /s/ Linda A. Kerns
                                Law Offices of Linda A. Kerns, L.L.C.
                                1420 Locust St., Ste. 200
                                Philadelphia, PA 19102
                                Tel: (215) 731-1400
                                Fax: (215) 701-4154
                                linda@lindakernslaw.com

                                Sue Becker (MO 64721)*
                                PUBLIC INTEREST LEGAL FOUNDATION
                                32 E. Washington Street, Suite 1675
                                Indianapolis, IN 46204
                                Tel: (317) 203-5599
                                Fax: (888) 815-5641
                                sbecker@publicinterestlegal.org

                                John Eastman (CA 193726)*
                                Center for Constitutional
                                Jurisprudence
                                c/o Chapman Univ. Fowler Sch. of Law
                                One University Dr.
                                Orange, CA 92866
                                Tel: (877) 855-3330
                                Fax: (316) 264-1518
                                jeastman@chapman.edu


                                   2
Bradley J. Schlozman (KS 17621)*
HINKLE LAW FIRM
1617 N. Waterfront Parkway, Ste. 400
Wichita, KS 67206-6639
Tel: (316) 267-2000
Fax: (316) 264-1518
bschlozman@hinklaw.com

*Applications for Admission
Forthcoming




  3
                     CERTIFICATE OF SERVICE


      I certify that on October 15, 2020, I filed the foregoing with the

Clerk of the Court using the CM/ECF system, and a copy was made

available to all electronic filing participants.

                                          /s/ Linda A. Kerns
                                          Linda A. Kerns




                                      4
